      Case: 1:19-cv-01610 Document #: 30 Filed: 04/03/19 Page 1 of 1 PageID #:84


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Moehrl v. The National                         Case Number: 1:19-cv-01610
            Association of Realtors, et al.

An appearance is hereby filed by the undersigned as attorney for:
Plaintiff Christopher Moehrl
Attorney name (type or print): Elizabeth A. Fegan

Firm: Hagens Berman Sobol Shapiro LLP

Street address: 455 N. Cityfront Plaza Drive, Suite 2410

City/State/Zip: Chicago, Illinois 60611

Bar ID Number: 6229226                                     Telephone Number: (708) 628-4960
(See item 3 in instructions)

Email Address: beth@hbsslaw.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this &ourt an attorney must either be a member in good standing of this &ourt’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 8.6.&§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on April 3, 2019

Attorney signature:            S/ Elizabeth A. Fegan
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
